Citation Nr: 1705475	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  12-00 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the distal joints, fourth and fifth digits, of the hands, secondary to congenital syndactylization, post-operative.

2.  Entitlement to a temporary total rating under 38 C.F.R. § 4.30 for surgery associated with degenerative arthritis of the distal joints, fourth and fifth digits, of the hands, secondary to congenital syndactylization, post-operative.

3.  Entitlement to service connection for urethral stricture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to October 1975.

The first two matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In May 2012, the Veteran and his wife presented testimony regarding those matters at a personal hearing before the undersigned Veterans Law Judge.  A transcript is of record.  In June 2014, the Board remanded the matters for further evidentiary development.

The remaining issue of entitlement to service connection for urethral stricture was adjudicated in an October 2013 rating decision.  The Veteran filed a timely notice of disagreement and was provided a statement of the case in July 2016.  He perfected his appeal with a September 2016 VA Form 9 and requested a Board videoconference hearing, which has not yet been scheduled.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2014, the Board found that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for degenerative arthritis of the distal joints, fourth and fifth digits, of the hands, secondary to congenital syndactylization, post-operative, and remanded the underlying service connection claim, as well as the intertwined claim of entitlement to a temporary total rating for surgery associated with that disability, for additional development.  Although the Board regrets the additional delay, those claims must again be remanded for further development.

In its June 2014 remand, the Board requested that the Veteran be afforded a VA examination, preferably with an orthopedist, to determine whether his degenerative arthritis in the fourth and fifth fingers of his hands clearly and unmistakably preexisted service and, if so, whether that preexisting condition was clearly and unmistakably not aggravated by service.  The examiner was asked to specifically consider certain treatment records and an imaging study from 1974 when responding to the first inquiry.  If the examiner did not find that the Veteran's arthritis clearly and unmistakably preexisted service or did not find that it was clearly and unmistakably not aggravated by service, the Board further requested that he or she provide an opinion on whether it was at least as likely as not that the arthritis had its onset during service.

The requested examination was provided in September 2014.  At that time, the examiner noted that the Veteran was born with a "congenital anomaly of both hands" but opined that the condition was "less likely aggravated by service."  He explained that the Veteran's period of growth from childhood to adulthood encompassed his time in service.  The examiner concluded, however, that the congenital anomalies present in the Veteran's hands were not further damaged by the Veteran's "terse" service.  In support of his determination, the examiner stated only that the Veteran's claimed in-service injuries, characterized as "handshakes and salutes," were not traumatic enough to aggravate his congenital condition.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, to the extent that the 2014 examiner addressed the Board's specific questions, he did not discuss his findings in the context of the "clear and unmistakable" evidentiary standard the Board provided.  In addition, it is unclear, based on his discussion of the Veteran's disability, whether he was considering the onset and progression of the Veteran's degenerative arthritis diagnosis or whether he was considering the onset and progression of the Veteran's bilateral ring and little finger syndactyly, only.  In that regard, the examiner primarily discussed the fact that the Veteran's fingers were "bowed" and required corrective surgeries rather than discussing any findings, including any imaging studies, specifically related to arthritis.  Furthermore, although the Veteran has reported that his drill instructors actively squeezed his fingers together throughout boot camp to attempt to extend and join them, the 2014 examiner characterized the Veteran's in-service injuries as "handshakes and salutes," only.  Such a characterization suggests that he did not consider the level of in-service trauma the Veteran has described.  In view of the foregoing deficiencies in the 2014 VA medical opinion, an additional opinion is required to substantially comply with the Board's June 2014 directives.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case); Stegall v. West, 11 Vet. App. 268 (1998) (holding that the Board errs as a matter of law when it fails to ensure remand compliance).

The Board also notes that, in addition to requesting that the Veteran be afforded another VA examination, its June 2014 remand instructed the AOJ to readjudicate the reopened claim for service connection for a bilateral hand disability.  However, the September 2014 supplemental statement of the case (SSOC) that was issued by the AOJ after completion of the other requested development reflects that it denied the claim on the basis that new and material evidence had not been received.  On remand, the AOJ must ensure that it readjudicates the underlying service connection claim that the Board reopened in 2014.  Stegall, 11 Vet. App. 268.

As the issue of entitlement to a temporary total rating under 38 C.F.R. § 4.30 for surgery associated with the Veteran's bilateral hand disability remains inextricably intertwined with his claim for service connection for that disability, the decision on the temporary total rating must again be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).

Finally, regarding the claim of entitlement to service connection for urethral stricture, the Veteran requested a Board videoconference hearing in the September 2016 VA Form 9 that perfected his appeal of that issue.  As the requested hearing has not yet been provided, the claim must be remanded so that the hearing may be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to an orthopedist or orthopedic surgeon for review.  If an examination is deemed necessary to answer the questions posed, one should be scheduled.  In the event an examination is needed and an orthopedist or orthopedic surgeon is not available in the Veteran's location, send the claims file to an orthopedist or orthopedic surgeon after the examination has been conducted by an appropriate clinician.

The entire claims file should be made available to and be reviewed by the orthopedist or orthopedic surgeon in conjunction with this request.  Following review of the claims file, he or she should respond to the following:

(a) Does the evidence of record clearly and unmistakably (obviously, manifestly, or undebatably) show that the Veteran had degenerative arthritis of the distal joints, fourth and fifth digits, of the hands, that existed prior to his period of active duty service?  Please explain why or why not, specifically discussing the June 1974 report from Radiological Associates of Sacramento Medical Group; the records generated at Mercy Hospital around the time the Veteran was 17, including the report that x-ray demonstrated normal bone formation in the ring finger but a small, triangular-shaped mid phalanx of the little finger between normal appearing proximal and distal phalanges; and the July 1975 treatment note reporting that x-rays of both hands demonstrated early osteoarthritis in the little fingers.

(b) If the answer to (a) is "yes" (i.e., if the Veteran clearly and unmistakably had degenerative arthritis of the distal joints, fourth and fifth digits, of the hands, prior to his period of active duty service), does the evidence clearly and unmistakably (obviously, manifestly, or undebatably) show that the preexisting condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  Please explain why or why not, specifically discussing the Veteran's assertion that his drill instructors squeezed his fingers together throughout boot camp in attempts to extend and join them.

(c) If the answer to either (a) or (b) is "no" (i.e., if it is debatable whether the Veteran's degenerative arthritis of the distal joints, fourth and fifth digits, of the hands, preexisted service or whether it was not aggravated during service), is it at least as likely as not (a 50 percent probability or greater) that the condition had its onset in service?  Please explain why or why not.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the orthopedist or orthopedic surgeon is unable to provide an opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

2.  After completing the requested action and any additional development deemed necessary, readjudicate the issue of entitlement to service connection for degenerative arthritis of the distal joints, fourth and fifth digits, of the hands, secondary to congenital syndactylization, post-operative, and the issue of entitlement to a temporary total rating under 38 C.F.R. § 4.30 for surgery associated with that bilateral hand disability.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an SSOC and provide an appropriate period of time to respond.  Then, return the claims to the Board for further appellate review, if in order.

3.  Regarding the issue of entitlement to service connection for urethral stricture, schedule the Veteran for a Board videoconference hearing before a VLJ, in accordance with applicable law.  A copy of the notice scheduling the hearing should be placed in the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




